DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 18, in lines 14-15, "the electronic controller being configured to set the response speed for a case where the human driving force is increasing to be higher as a value of the parameter increases" has been deleted; -- the electronic controller being configured to change the response speed of the motor by at least one of: setting the response speed for a case where the human driving force is increasing and a value of the parameter is greater than or equal to a first predetermined value to be higher than the response speed for a case where the human driving force is increasing and the value of the parameter is less than the first predetermined value, and setting the response speed for a case where the human driving force is decreasing and a value of the parameter is greater than or equal to a second predetermined value to be lower than the response speed for a case where the human driving force is decreasing and the value of the parameter is less than the second predetermined value --- has been inserted.
Claim 19, in line 6, "changing speed" has been deleted; -- response speed--- has been inserted.
Claim 19, in lines 13-14, " the electronic controller being configured to increase the changing speed as a value of the parameter increases" has been deleted; -- the electronic controller being configured to change the response speed of the motor by at least one of: setting the response speed for a case where the human driving force is increasing and a value of the parameter is greater than or equal to a first predetermined value to be higher than the response speed for a case where the human driving force is increasing and the value of the parameter is less than the first predetermined value, and setting the response speed for a case where the human driving force is decreasing and a value of the parameter is greater than or equal to a second predetermined value to be lower than the response speed for a case where the human driving force is decreasing and the value of the parameter is less than the second predetermined value --- has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663